NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL M. HOAG,                                 No.    16-35008

                Plaintiff-Appellant,            D.C. No. 2:14-cv-00363-SAB

 v.
                                                MEMORANDUM*
CITY OF QUINCY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Stanley Allen Bastian, District Judge, Presiding

                             Submitted May 16, 2018**
                               Seattle, Washington

Before: BERZON, THACKER,*** and HURWITZ, Circuit Judges.

      Daniel M. Hoag appeals a summary judgment in favor of Officer Thomas

Clark and the City of Quincy in this action alleging violations of the federal and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Stephanie Dawn Thacker, United States Circuit Judge
for the U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
Washington constitutions. We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. The district court did not err in finding that Officer Clark was entitled to

qualified immunity on Hoag’s Fourth Amendment claim. Even assuming that

Washington law only authorizes state troopers to inspect the log books of

commercial trucks, it would not have been “clear to a reasonable officer” that a city

policeman violated the Fourth Amendment by doing so. Dist. of Columbia v. Wesby,

138 S. Ct. 577, 590 (2018) (quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)); see

United States v. Delgado, 545 F.3d 1195, 1198, 1202 (9th Cir. 2008) (holding that

the “warrantless inspection of commercial vehicles” is constitutional).1

      2. The district court also did not err in granting summary judgment on the state

constitutional claims. The Washington Supreme Court has not recognized a private

right of action under Article I, § 7 of the Washington Constitution. See Reid v. Pierce

Cty., 961 P.2d 333, 342–43 (Wash. 1998). Even assuming that the Court might do

so in the future, Hoag makes no argument for doing so under the circumstances of

this case. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986)

(providing for forfeiture of arguments not developed in the opening brief).2


1
      Because Hoag did not show a municipal “policy or custom” that inflicted the
alleged constitutional injury, his claims against the City fail. See Monell v. Dep’t of
Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978).
2
      Hoag also argues that the City of Quincy is liable under Article XI, § 11 of
the Washington Constitution, which provides a city may only “make and enforce
within its limits all such local police . . . and other regulations as are not in conflict

                                            2
      3. The district court did not abuse its discretion in denying Hoag’s motion to

certify questions to the Washington Supreme Court. See Louie v. United States, 776

F.2d 819, 824 (9th Cir. 1985) (“Use of the certification procedure in any given case

‘rests in the sound discretion of the federal court.’”) (quoting Lehman Bros. v.

Schein, 416 U.S. 386, 391 (1974)). Even assuming that Washington law allows only

state troopers to inspect log books, this limitation would not establish that Officer

Clark violated Hoag’s state or federal constitutional rights.

      AFFIRMED.




with general laws.” But even assuming that there is a private right of action under
this provision, Hoag has not identified a city regulation that conflicts with the state
law; he argues only that Officer Clark violated state law.

                                          3